PER OURIAM.
Appeal from an order of the district court dismissing the action for want of prosecution; in effect an order for judgment in defendant’s favor for his costs and disbursements. As early as 1872 this court held that an appeal would not lie from an order of dismissal (Searles v. Thompson, 18 Minn. 285 [316]), and this rule has been adhered to ever since. The point has not been made by respondent’s counsel, but this is immaterial. U. S. Savings, L. & B. Co. v. Ahrens, 50 Minn. 332, 52 N. W. 898.
Appeal dismissed.